IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

                ROBERT J. SKILLEN V. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Wayne County
                         No. 15298     Jim T. Hamilton, Judge


                 No. M2013-00600-CCA-R3-HC - Filed August 16, 2013


Robert J. Skillen (“the Petitioner”), proceeding pro se, filed a petition for a writ of habeas
corpus, alleging that the indictment for his two convictions for sexual battery by an authority
figure and four convictions for rape of a child is defective because it failed to allege any facts
constituting an offense. The habeas corpus court summarily denied relief, and this appeal
followed. We affirm the habeas corpus court’s judgment pursuant to Rule 20 of the Rules
of the Court of Criminal Appeals.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which JERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Robert J. Skillen, Clinton, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General & Reporter; and Clark B. Thornton, Assistant
Attorney General; for the appellee, State of Tennessee.


                                MEMORANDUM OPINION

       In February 2005, the Petitioner pleaded guilty to two counts of sexual battery by an
authority figure and four counts of rape of a child. The trial court imposed an effective
sentence of twenty-five years at 100%.


        On December 17, 2012, the Petitioner filed his first petition seeking habeas corpus
relief. The habeas corpus court summarily dismissed the petition, and the Petitioner
appealed. On appeal, the Petitioner contends that the indictment for his convictions failed
to allege any facts constituting an offense. The State moved to affirm the habeas corpus
court’s judgment pursuant to Rule 20, Rules of Court of Criminal Appeals. The State’s
motion is well taken, and, accordingly, we affirm the habeas corpus court’s judgment
pursuant to Rule 20.1


                                                Analysis
        “Whether to grant relief upon review of the denial of a petition for a writ of habeas
corpus is a question of law.” Cantrell v. Easterling, 346 S.W.3d 445, 448 (Tenn. 2011)
(citing Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000)). Thus, this Court’s standard of
review is de novo, with no presumption of correctness. Id. (citing Hogan v. Mills, 168
S.W.3d 753, 755 (Tenn. 2005)).


        Under the United States and Tennessee Constitutions, a convicted criminal enjoys the
right to pursue habeas corpus relief. U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15.
Statutory law, however, has governed this right in Tennessee for over a century. See Ussery
v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968); Tenn. Code Ann. § 29-21-101 (Supp. 2011).


      In Tennessee, the “grounds upon which habeas corpus relief will be granted are very
narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Moreover, “the purpose of a
habeas corpus petition is to contest void and not merely voidable judgments.” Potts v. State,
833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel Newsom v. Henderson, 424 S.W.2d 186,
189 (Tenn. 1968)). “A void judgment is one in which the judgment is facially invalid
because the court lacked jurisdiction or authority to render the judgment or because the
defendant’s sentence has expired.” Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978
S.W.2d 528, 529 (Tenn. 1998)); see also Archer v. State, 851 S.W.2d 157, 161-64 (Tenn.
1993). On the other hand, “[a] voidable judgment is one that is facially valid and requires


       1
           Rule 20 provides as follows:

       The Court, with the concurrence of all judges participating in the case, when an opinion
       would have no precedential value, may affirm the judgment or action of the trial court by
       memorandum opinion rather than by formal opinion, when:

       (1)(a) The judgment is rendered or the action is taken in a proceeding before the trial judge
       without a jury, and such judgment or action is not a determination of guilt, and the evidence
       does not preponderate against the finding of the trial judge, . . . and

       (2) No error of law requiring a reversal of the judgment or action is apparent on the record.

       Tenn. Ct. Crim. App. R. 20.

                                                   -2-
proof beyond the face of the record or judgment to establish its invalidity.” Summers v.
State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing Dykes, 978 S.W.2d at 529). A petitioner
must prove that his or her judgment is void or sentence has expired by a preponderance of
the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).


                                          Indictment
        The Petitioner challenges the six counts of his indictment resulting in his two
convictions for sexual battery by an authority figure and four convictions for rape of a child.
His primary assertion is that the indictment for these convictions failed to allege any facts
constituting an offense. He further contends that the indictment also failed to allege the
elements of the offenses for which he was convicted and failed to “apprise the [Petitioner]
of the offenses he was called upon [to] defend.” Accordingly, the Petitioner asserts that the
trial court was without jurisdiction to enter the judgments against him.


      The two counts of the indictment for his sexual battery by an authority figure
convictions charged that the Petitioner

       on a date between February 17, 2003 and February 18, 2004, in Davidson
       County, Tennessee . . . did intentionally engage in unlawful sexual contact
       with [the victim], a child thirteen (13) years of age or older but less than
       eighteen (18) years of age, and at the same time of the offense [the Petitioner]
       had parental or custodial authority over [the victim] and used such authority
       to accomplish the sexual contact, in violation of Tennessee Code Annotated
       § 39-13-527, and against the peace and dignity of the State of Tennessee.

The first two counts of the indictment for his rape of a child convictions charged that the
Petitioner

       on a date between February 17, 2003 and August 21, 2003, in Davidson
       County, Tennessee . . . did intentionally, knowingly, or recklessly engage in
       unlawful sexual penetration of [the victim], a child less than thirteen (13) years
       of age, in violation of Tennessee Code Annotated § 39-13-522, and against the
       peach and dignity of the State of Tennessee.

       A different victim was named in the other two counts of rape of a child. The two
counts naming the second victim used the date of December 10, 2003, instead of August 21,
2003. In all other respects, the language charging these counts was the same.



                                              -3-
        “[T]he validity of an indictment and the efficacy of the resulting conviction may be
addressed in a petition for habeas corpus when the indictment is so defective as to deprive
the [trial] court of jurisdiction.” Dykes, 978 S.W.2d at 529. However, so long as the
indictment performs its essential constitutional and statutory purposes, habeas corpus relief
is not warranted. Id. (citing State v. Hill, 954 S.W.2d 725, 729 (Tenn. 1997)). An indictment
passes constitutional muster when it provides (1) notice of the charge against which the
accused must defend himself; (2) an adequate basis for the entry of a proper judgment; and
(3) protection of the accused from double jeopardy. Hill, 954 S.W.2d at 727. Additionally,
an indictment satisfies statutory requirements when it

       state[s] the facts constituting the offense in ordinary and concise language,
       without prolixity or repetition, in such a manner as to enable a person of
       common understanding to know what is intended, and with that degree of
       certainty which will enable the court, on conviction, to pronounce the proper
       judgment[.]

Tenn. Code Ann. § 40-13-202 (2003). Moreover, as a general rule, it is sufficient to state
the offenses charged in the words of the statute or words which are equivalent to the words
contained in the statute. State v. Tate, 912 S.W.2d 785, 789 (Tenn. Crim. App. 1995)
(internal citations omitted).

       The Petitioner’s indictment satisfied all of these criteria. The instant indictment also
contains accurate references to the relevant statutes. See State v. Sledge, 15 S.W.3d 93, 95
(Tenn. 2000) (citations omitted). The two counts alleging sexual battery by an authority
figure and four counts alleging rape of a child meet the constitutional and statutory
requirements of notice and form. Thus, the indictment is valid.


                                      CONCLUSION

       For the reasons set forth above, we affirm the judgment of the habeas corpus court
pursuant to Rule 20, Rules of Court of Criminal Appeals.

                                           _________________________________
                                           JEFFREY S. BIVINS, JUDGE




                                              -4-